        Case
        Case
         Case2:21-cv-02119-CJC-AS
             2:21-cv-02119-CJC-AS
              2:21-cv-02119-CJC-AS Document
                                   Document
                                    Document7-3
                                            15
                                             8 Filed
                                                Filed
                                                Filed03/12/21
                                                      03/23/21
                                                      03/11/21 Page
                                                               Page
                                                                Page111of
                                                                       of
                                                                        of343 Page
                                                                              Page
                                                                               PageID
                                                                                    ID
                                                                                     ID#:37
                                                                                       #:55
                                                                                        #:34

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Central District
                                                  __________  District of
                                                                       of California
                                                                          __________

                      ANARELI FLORES
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )        Civil Action No. 2:21-cv-02119-CJC-AS
    TRUMP MAKE AMERICA GREAT AGAIN, see                            )
                 attached,                                         )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Trump Make America Great Again
                                         1776 Wilson Boulevard, Suite 530
                                         Arlington, Virginia 22209




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Amy L. Bennecoff Ginsburg, Esquire
                                         KIMMEL & SILVERMAN, P.C.
                                         30 East Butler Pike
                                         Ambler, PA 19002
                                         (215)540-8888


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:      March 12, 2021
                                                                                        Signature of Clerk or Depu
                                                                                                              Deputy Clerk
         Case
         Case
          Case2:21-cv-02119-CJC-AS
              2:21-cv-02119-CJC-AS
               2:21-cv-02119-CJC-AS Document
                                    Document
                                     Document7-3
                                             15
                                              8 Filed
                                                 Filed
                                                 Filed03/12/21
                                                       03/23/21
                                                       03/11/21 Page
                                                                Page
                                                                 Page222of
                                                                        of
                                                                         of343 Page
                                                                               Page
                                                                                PageID
                                                                                     ID
                                                                                      ID#:38
                                                                                        #:56
                                                                                         #:35

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 2:21-cv-02119-CJC-AS

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
     Case
     Case
      Case2:21-cv-02119-CJC-AS
          2:21-cv-02119-CJC-AS
           2:21-cv-02119-CJC-AS Document
                                Document
                                 Document7-3
                                         15
                                          8 Filed
                                             Filed
                                             Filed03/12/21
                                                   03/23/21
                                                   03/11/21 Page
                                                            Page
                                                             Page333of
                                                                    of
                                                                     of343 Page
                                                                           Page
                                                                            PageID
                                                                                 ID
                                                                                  ID#:39
                                                                                    #:57
                                                                                     #:36




1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888 x167
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7
                       UNITED STATES DISTRICT COURT
8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                             )   Case No.: 2:21-cv-2119
10   ANARELI FLORES,                         )
                                             )   COMPLAINT FOR DAMAGES
11
                  Plaintiff,                 )   1. VIOLATION OF THE
12                                           )   TELEPHONE CONSUMER
            v.                               )   PROTECTION ACT, 47 U.S.C. §
13                                           )   227, ET. SEQ.
14
     TRUMP MAKE AMERICA                      )
     GREAT AGAIN (“TMAGAC”),                 )   JURY TRIAL DEMANDED
15   DONALD J. TRUMP FOR                     )
     PRESIDENT, INC. (“DJTP”),               )
16
     SAVE AMERICA, AND THE                   )
17   REPUBLICAN NATIONAL                     )
     COMMITTTEE (“RNC”),                     )
18                                           )
19                   Defendants.             )

20

21
                               COMPLAINT
22          ANARELI FLORES (Plaintiff), by and through his attorneys, Kimmel &
23
     Silverman, P.C., alleges the following against TRUMP MAKE AMERICA
24
     GREAT AGAIN (“TMAGAC”), DONALD J. TRUMP FOR PRESIDENT,
25

26

27                                          -1-
                                   PLAINTIFF’S COMPLAINT
28
Case 2:21-cv-02119-CJC-AS Document 15 Filed 03/23/21 Page 4 of 4 Page ID #:58
